Back to 10-Q
 
Exhibit 10.10


AMENDMENT NO. 1
TO THE
COORDINATION OF BENEFITS AGREEMENT
BETWEEN
WELLCARE OF GEORGIA, INC.
AND
GEORGIA DEPARTMENT OF COMMUNITY HEALTH


THIS AMENDMENT (“Amendment”) is made by and between the Georgia Department of
Community Health (“DCH” or “the State”) and WellCare of Georgia, Inc. (Health
Plan) and is made effective upon signature of the Commissioner of DCH. Health
Plan and DCH collectively are referred to herein as the “Parties”, and each
individually as a “Party”.


WHEREAS, Health Plan and DCH previously entered into a Coordination of Benefits
Agreement dated January 1, 2011, (the “Agreement”), pursuant to which the
Parties agreed to an arrangement regarding the provision of benefits by Health
Plan’s Dual-Eligible Medicare Advantage Special Needs Plan(s) (SNP(s)) within
Georgia;


WHEREAS, Health Plan and DCH desire to amend the Agreement to change certain
provisions, including the Service Area;


NOW THEREFORE, in consideration of the terms and conditions set forth in this
Agreement, the undersigned Parties agree as follows:


1.
Exhibit 1 (Service Area Georgia) of the Agreement shall be deleted in its
entirety and replaced with the revised Exhibit 1 (Service Area Georgia) attached
to this Amendment.



2.
Conflicts. This Amendment is hereby added to and incorporated into the Agreement
by this reference. The terms and conditions set forth in this Amendment will
control in the event of any conflict with the terms and conditions set forth in
the Agreement. Except as specifically amended hereby, the terms and conditions
of the Agreement remain the same.



3.
DCH and Health Plan agree that they have assumed an obligation to perform the
covenants, agreements, duties and obligations of the Agreement, as modified and
amended herein, and agree to abide by all the provisions, terms, price and
conditions contained in the Agreement as modified and amended.



4.
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns. Whenever the provisions of
the Amendment and the Agreement are in conflict, the provisions of the Amendment
shall take precedence and control.



5.
It is understood by the parties hereto that, if any part, term of provision of
this Amendment or the Amendment in its entirety is held to be illegal or in
conflict with any law of this State, then DCH, at its sole option, may enforce
the remaining unaffected portions or provisions of this Amendment or of the
Agreement and the rights and obligations of the parties shall be construed and
enforced as if the Agreement or Amendment did not contain the particular part,
term or provision held to be invalid.




Amendment COB Agreement 1.11
 
Page 1 of 3

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.10


6.
This Amendment shall become effective as stated herein and shall remain
effective for so long as the Agreement is in effect.



7.
This Amendment shall be construed in accordance with the laws of the State of
Georgia.



8.
All other terms and conditions contain in the Agreement and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.



9.
Each Party has had the opportunity to be represented by counsel of its choice in
negotiating this Amendment. This Amendment shall therefore be deemed to have
been negotiated and prepared at the joint request, direction, and consideration
of the Parties, at arms’ length, with the advice and participation of counsel,
and will be interpreted in accordance with its terms without favor to any Party.

   


IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT as of the
dates appearing under their signatures.




WELLCARE OF GEORGIA, INC. SIGNATURE:    GEORGIA DEPARTMENT OF COMMUNITY
HEALTH SIGNATURE:




By:    /s/ David J. McNichols        /s/ David A. Cook    
Signature        Commissioner




David J. McNichols        David A. Cook    
Printed Name        Printed Name




Title:    President         Title: Commissioner    


Date:    June 8, 2012        Date: 6/22/12    





Amendment COB Agreement 1.11
 
Page 2 of 3

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.10


Exhibit 1


Service Area
Georgia


The following counties define the Services Area covered under this agreement:


Chatham
Cherokee
Clayton
Cobb
Columbia
DeKalb
Douglas
Forsyth
Fulton
Gwinnett
Harris
Henry
Muscogee
Paulding
Richmond
Rockdale
Spalding







Amendment COB Agreement 1.11
 
Page 3 of 3